10/8/2015                                                                            TDCJ Offender Details

                                                                                                    [Hi] TDCJ Home   El   New Offender Search




   Offender Information Details


   SID Number:                                                                  01730889

   TDCJ Number:                                                                 01695940

   Name:                                                                        COTTON,MONTE BYRON                                              •
   Race:                                                                        w
   Gender:                                                                       M

   DOB:                                                                          1954-02-01

  'Maximum Sentence Date:                                                        20,18-11-05

   Current Facility:                                                             NEAL

   Projected Release Date:                                                       2018-11-05

   Parole Eligibility Date:                                                      2011-10-24

   Offender Visitation Eligible:                                                 YES

   Information provided is updated once daily during weekdays and multiple times
   per day                                          _)
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                   Offender is not scheduled for release at
                                                                             this time ..

   Scheduled Release Type:                                                   Will be determined when release date is
                                                                             scheduled.

   Scheduled Release                                                         Will be determined when release date is
   Location:                                                                 scheduled.




   Offense History:
   I Offense                                                              Sentence                           Case
http://offender .tdcj .state.tx. us/OffenderSearchloffenderD etai l.acti on?si d= 01730889                                                          1/2